IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                               November 5, 2008
                               No. 07-11257
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JESSE GUZMAN

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 5:07-CR-35-ALL


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jesse Guzman appeals a restitution order imposed following his conviction
of bank robbery and related crimes. He contends that the amount of restitution
should be offset by the amount of stolen money recovered from the robbery.
Although the presentence report recommended the offset, neither the written
judgment nor the court at sentencing ordered the offset.
      The Government contends that the appeal should be dismissed as moot
because the offset has taken place.       In support, the Government has

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-11257

supplemented the record with documentary evidence showing that the recovered
money was returned to the bank and that the bank asked the clerk of the district
court to credit the recovered money to the restitution account. In addition, the
Government presented the district court’s “Case Inquiry Report” showing that
$7251 has been collected and credited against the ordered restitution amount of
$17,228.
      The record establishes that the ordered restitution amount of $17,228 has
been offset by $7251. Guzman has therefore received the relief he seeks on
appeal. Accordingly, the Government’s motion to dismiss the appeal as moot is
GRANTED, and the appeal is DISMISSED as moot.




                                       2